  Case 1:05-cr-00377-VM Document 39 Filed 02/03/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                     2/3/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                         05 CR 377(VM)
          -against-              :                      DECISION AND ORDER
                                 :
ANTHONY BATTLE,                  :
                                 :
                Defendant.       :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

       On March 7, 2008, the Court sentenced defendant Anthony

Battle (“Battle”) to 240 months’ imprisonment followed by 5

years’   supervised    release.     (See    Dkt.   Minute     Entry    dated

3/7/2008.) Battle is serving his sentence in FCI Fort Dix.

       By motion dated August 3, 2020, which was received by

the Court on August 10, 2020, Battle requested immediate

compassionate     release    pursuant       to     18     U.S.C.    Section

3582(c)(1)(A) (“Section 3582”). (See Dkt. No. 36.) Battle

argued that extraordinary circumstances warrant his release.

He has severe chronic asthma, which requires regular use of

albuterol and steroidal inhalers, and has been diagnosed with

high   cholesterol.    Battle     further    argued       that,    based    on

information     from   the   Centers       for   Disease     Control       and

Prevention (the “CDC”), individuals with asthma and high

cholesterol are at an increased risk of suffering severe

illness in the event that they contract COVID-19. On August

12, 2020, the Court denied Battle’s motion, finding that the

                                1
  Case 1:05-cr-00377-VM Document 39 Filed 02/03/21 Page 2 of 5



spread    of   COVID-19    at   the   FCI   Fort   Dix    facility     was

sufficiently controlled such that Battle has not demonstrated

the   “extraordinary      and   compelling”   reasons    to   warrant   a

reduction in sentence. The Court invited Battle to renew his

motion should the circumstances at FCI Fort Dix materially

change.

      By letter dated October 26, 2020, Battle moved this Court

for reconsideration of its Order. (See “Motion,” Dkt. No.

38.) Battle argues that (1) that his underlying medical

conditions warrant release in light of the COVID-19 pandemic,

and (2) the circumstances at FCI Fort Dix have materially

changed such that this Court should reconsider its original

decision and order. (Id.)

      Reconsideration      is   “an   extraordinary      remedy   to    be

employed sparingly.” In re Health Mgmt. Sys., Inc. Sec.

Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). As the

Second Circuit has explained, the standard for granting a

motion to reconsider “is strict, and reconsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked --

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major

grounds justifying reconsideration are ‘an intervening change

                                 2
  Case 1:05-cr-00377-VM Document 39 Filed 02/03/21 Page 3 of 5



of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.’”

Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992) (quoting 18 Charles Alan Wright,

Arthur R. Miller & Edward H. Cooper, Federal Practice &

Procedure § 4478 at 790 (2d ed.)); accord Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99,

104 (2d Cir. 2013). “[A] motion to reconsider should not be

granted where the moving party seeks solely to relitigate an

issue already decided.” Shrader, 70 F.3d at 257.

     First, the Court remains unpersuaded that Defendant’s

underlying medical conditions warrant his release. The Court

notes that Defendant submitted no new evidence related to his

underlying conditions or FCI Fort Dix’s management thereof.

Rather, he relies on the same evidence and arguments related

to his medical conditions as he did in his initial motion.

Thus, Battle cannot demonstrate that the Court overlooked any

evidence in coming to its decision in its original Order, but

rather “seeks solely to relitigate an issue already decided.”

Shrader, 70 F.3d at 257.

     Next, Battle points the Court to decisions from this

district    granting     compassionate         release      to   certain

incarcerated individuals. (See Motion at 2.) But, while other

district   courts    opinions       can   be   persuasive    authority,

                                3
  Case 1:05-cr-00377-VM Document 39 Filed 02/03/21 Page 4 of 5



Defendant can point to no intervening change in controlling

law. A change in controlling law would require this Court to

reconsider its prior Order, Virgin Atl. Airways, 956 F.2d at

1255, but Defendant does not show, and the Court is not aware

of, any such change.

     Finally,   Battle    argues   that   the   recent   outbreak   of

COVID-19 at FCI Fort Dix constitutes an “extraordinary and

compelling” reason warranting his release. While the Court

takes note of the severity of the recent outbreak of COVID-

19 at FCI Fort Dix and mindful of the particular impact the

COVID-19 virus has had on incarcerated individuals, as of the

date of this Order only about 1% of the population of inmates

housed at FCI Fort Dix have tested positive for COVID-19.

(Compare COVID-19: Coronavirus, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed Feb. 3, 2021)

(noting 29 inmates with active cases) with FCI Fort Dix,

https://www.bop.gov/locations/institutions/ftd/                  (last

accessed Feb. 3, 2021) (noting 2,723 total inmates housed at

the facility). And, the Court also notes that COVID-19 cases

at FCI Fort Dix have declined rapidly in recent weeks,

suggesting that BOP is responding appropriately to COVID-19’s

spread at FCI Fort Dix. Thus, the Court is not persuaded that

the circumstances at FCI Fort Dix warrant reconsideration of

its original order.

                               4
  Case 1:05-cr-00377-VM Document 39 Filed 02/03/21 Page 5 of 5



     Accordingly, it is hereby

     ORDERED that the motion of defendant Anthony Battle for

reconsideration of his motion for compassionate release (Dkt.

No. 38) is DENIED. The Clerk of Court is directed to mail

this order to Defendant and note service on the docket.

SO ORDERED.

Dated: New York, New York
       03 February 2021




                               5
